Root, J.
This was an action brought by appellants to recover from respondent a commission for finding a purchaser for certain real estate. From a judgment of dismissal, this appeal is prosecuted.
The complaint alleges that defendant entered into an oral contract with plaintiffs, whereby the latter agreed that they would use their best endeavors to find a purchaser for defendant’s property at a mentioned price, and that he agreed to pay them for said services the sum of $800. To this complaint a demurrer was interposed by defendant and sustained by the trial court. Plaintiff electing to stand upon their complaint, the action was dismissed, and this appeal taken.
The trial court evidently sustained the demurrer by reason of chap. 58, Laws 1905, page 110, which amended Bal. Code, § 4576 (P. C. § 5343), and so far as applicable to this case reads as follows:
“In the following cases, specified in. this section, any agreement, contract and promise shall be void, unless such agreement, contract, or promise, or some note or memorandum thereof, be in writing, and signed by the party to be charged therewith, or by some person thereunto by him lawfully authorized, that is to say: . . . (5) An agreement authorizing or employing an agent or broker to sell or purchase real estate for compensation or a commission.”
The effect o.f this statute upon oral contracts of the character here involved is set forth in the case of Keith w. Smith, *58146 Wash. 131, 89 Pac. 473. The decision in that case is conclusive of this, and upon the authority thereof the judgment of the trial court is hereby affirmed.
Hadley, C. J., Fullerton, Mount, Crow, and Dunbar, JJ., concur.